J-A09010-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ANITREA RAGIN,                         :    IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                    Appellant           :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 ADE LAWAL                              :    No. 2575 EDA 2018


              Appeal from the Order Entered, August 15, 2018,
            in the Court of Common Pleas of Philadelphia County,
                   Civil Division at No(s): CV-2018-00095.


BEFORE:    KUNSELMAN, J., MURRAY, J., and PELLEGRINI*, J.

MEMORANDUM BY KUNSELMAN, J.:                          FILED MAY 09, 2019

      Anitrea Ragin appeals pro se from the order dismissing her complaint as

frivolous pursuant to Pa.R.C.P. 240(j)(1). We dismiss the appeal due to the

substantial defects in Ragin’s brief.

      On August 6, 2018, Ragin filed a complaint in which she raised a claim

for “sexual harassment and retaliation in the work place” under “Title VII of

the Civil Right Act of 1964 (Title VII).” Ragin sought damages in the amount

of $50,000.00, representing “loss of income,” “sever[e] emotional distress,”

and “loss of self-esteem, anxiety and depression.” See Complaint, 8/6/18.

Along with the complaint, Ragin also filed a petition to proceed In Forma

Pauperis (“IFP petition”).

      Upon review, the trial court, by order entered August 15, 2018, granted

Ragin’s IFP petition, but dismissed her complaint as frivolous pursuant to


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A09010-19



Pa.R.C.P. 240(j)(1).    This timely appeal followed.    The trial court did not

require Pa.R.A.P. 1925 compliance.

      With regard to Ragin’s pro se brief, we first note:

         [A]ppellate briefs and reproduced records must materially
         conform to the requirements of the Pennsylvania Rules of
         Appellate Procedure. Pa.R.A.P. 2101. This Court may quash
         or dismiss an appeal if the appellant fails to conform to the
         requirements set forth in [the] Pennsylvania Rules of
         Appellate Procedure. Id. Although this Court is willing to
         liberally construe materials filed by a pro se litigant, pro se
         status confers no benefit upon the appellant. To the
         contrary, a person choosing to represent himself in a legal
         proceeding must, to a reasonable extent, assume that his
         lack of expertise and legal training will be his undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284-85 (Pa. Super. 2006).

      Rule 2111 of the Pennsylvania Rules of Appellate Procedure provide

guidelines regarding the required content of an appellate brief:

         Rule 2111. Brief of the Appellant

         (a)   General Rule.—The brief of the appellant, except as
               otherwise prescribed by these rules, shall consist of
               the following matters, separately and distinctly
               entitled and in the following order:

               (1)     Statement of Jurisdiction.

               (2)     Order or other determination in question.

               (3)     Statement of both the scope of review and the
                       standard of review.

               (4)     Statement of the questions involved.

               (5)     Statement of the case.

               (6)     Summary of argument.




                                      -2-
J-A09010-19


                (7)   Statement of the reasons to allow an appeal to
                      challenge the discretionary aspects of a
                      sentence, if applicable.

                (8)   Argument for appellant.

                (9)   A short conclusion stating the precise relief
                      sought.

                (10) The opinions and pleadings specified           in
                     paragraphs (b) and (c) of his rule.

                (11) In the Superior Court, a copy of the statement
                     of errors complained of on appeal, filed with the
                     trial court pursuant to Pa.R.A.P. 1925(b), or an
                     averment that no order requiring a statement
                     of errors complained of on appeal pursuant to
                     Pa.R.A.P. 1925(b) was entered.

                (12) The certificates of compliance required by
                     Pa.R.A.P. 127 and 2135(d).

Pa.R.A.P. 2111(a).

      Additionally, Rule 2119(a) provides:

         Rule 2119. Argument

          (a)   General rule. The argument shall be divided into
                as many parts as there are questions to be argued;
                and shall have at the head of each part—in
                distinctive type or in type distinctively displayed—
                the particular point treated therein, followed by such
                discussion and citation of authorities as are deemed
                pertinent.

Pa.R.A.P. 2119(a). Citing the above rule, this Court has explained that we

“will not consider the merits of an argument, which fails to cite relevant case

or statutory authority.   Failure to cite relevant legal authority constitutes

waiver of the claim on appeal.” In re Estate of Whitley, 50 A.3d 203, 209

(Pa. Super. 2012).


                                     -3-
J-A09010-19



      Our review of Ragin’s brief readily indicates that she misapprehends

Superior Court’s role as an appellate court. Her brief does not even remotely

comply with the Rule 2111 requirements enumerated above.                    Most

importantly, Ragin’s brief contains no statement of questions involved and no

argument.     Indeed, the pro se filing appears more as a refiling of her

complaint, and a further attempt to obtain monetary relief.         This court’s

appellate function primarily is to correct legal errors made by the trial court.

The shortcomings in Ragin’s brief have hampered effective appellate review.

Branch Banking and Trust v. Gesiorski, 904 A.2d 939, 942 (Pa. Super.

2006). Our rules provide that if defects in the brief are substantial, the appeal

may be quashed or dismissed.       Pa.R.A.P. 2101. Thus, we dismiss Ragin’s

appeal.

      Appeal dismissed.

      Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/9/19




                                      -4-